NUMBER 13-08-00613-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE FERNANDO GARCIA



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, Fernando Garcia, pro se, seeks a writ of mandamus ordering the trial court
to provide him with the record pertaining to his conviction for intoxication manslaughter. (2) 
This Court previously affirmed the conviction.  See Garcia v. State, No. 13-06-00488-CR,
2008 Tex. App. LEXIS 5990, at *8 (Tex. App.-Corpus Christi Aug. 7, 2008, no pet.) (mem.
op. not designated for publication).  In that appeal, relator was represented by appointed
counsel.
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 6th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  This Court previously considered and denied a similar petition for writ of mandamus filed by relator
in this cause.  See In re Garcia, No. 13-08-00568-CR, 2008 Tex. App. LEXIS 7650, at *1 (Tex. App.-Corpus
Christi Oct. 10, 2008, orig. proceeding) (per curiam) (not designated for publication).